 

 [image_001.jpg]

 

Memorandum of Understanding  

 

This Memorandum of Understanding (the “Memorandum”) outlines the salient terms
of a proposed relationship between Bitzio, Inc. d/b/a Democratique
(“Democratique”), Cleo vii (“Cleo”), and Angie Daza (“Angie”). The above parties
are desirous of working together to advance the Cleo brand under a newly formed
company called Cleo Corporation (“CleoCorp”). Each party shall provide services
in the formation and development of CleoCorp according the terms outlined in
this Memorandum.

 

Premise

 

CleoCorp is a venture between Democratique and Angie Daza that is advancing the
Cleo brand both in US and International markets. CleoCorp shall own 100% of
Cleo. CleoCorp will be jointly owned by Democratique and Angie Daza. The parties
expect to advance the business of Cleo through CleoCorp based on the roles and
responsibilities set forth herein.

 

Roles

 

Democratique Democratique shall provide the following:         ● US based entity
as holding company (CleoCorp)         ● Develop and execute on a sales and
marketing program to advance the business of Cleo both in US and international
markets         ● Develop product and marketing campaigns         ● Develop
collateral and sales materials including product brochures         ● Develop and
maintain website with ecommerce         ● Develop sales distribution and broker
networks to generate revenues         ● Accounting and business infrastructure  
      ● Inject Initial Capital of $12,000 into CleopCorp bank account to be used
towards production.         ● Provide Product financing jointly (50%) with Angie
Daza for orders in excess of 2500 units per month       Angie Daza

Angie Daza shall provide the following:

      ● Contribution of Cleo vii to CleoCorp         ● Product financing to
support orders as needed for up to 2500 units. Provide Product financing jointly
(50%) with Angie Daza for orders in excess of 2500 units per month         ●
Warehousing and fulfillment in Miami, Florida         ● Assistance with
identification and execution of international distribution and retail outlets  
      ● Brand Manager       Cleo vii Cleo shall provide:         ● Existing and
new product designs

 

confidential1

 

 

   [image_001.jpg]

 

Corporate and Economics

 

Domicile/Structure CleoCorp shall be formed as a Delaware C-Corp      
Subsidiaries Cleo vii as wholly owned subsidiaries       Shareholdings
Authorized 100, Issued 100 total         51 shares – Democratique         49
shares – Angie Daza       Revenues All revenues for Cleo products shall flow
through CleoCorp.       Profit Sharing

Profit sharing shall be distributed based on ownership percentages after the
following has been paid:

        ● Cost of goods sold under production financing         ● Sales
commissions and selling expenses         ● Freight and transportation         ●
Agreed operating expenses         ● Management fee to Democratique      
Production Financing Cleop Corp will use the $12,000 towards the first initial
costs of production. After the $12,000 is consumed, production financing for
Cleo products shall be provided by Angie Daza for the first 2500 units per
month. Product will be financed jointly (50%) with Angie Daza for orders in
excess of 2500 units per month. Reimbursement for production costs shall be paid
by CleoCorp after collections are received.     Management Fee Democratique
shall be entitled to a management fee equal to $5,000 per month for
non-allocable personnel and resources. Such amounts shall accrue until cash flow
is available from CleoCorp to support.     Offices CleoCorp shall locate with
Democratique for corporate purposes, but shall maintain a warehouse office in
Miami     Incentive Shares Democratique shall provide incentive shares in its
parent company to Angie Daza and/or his designees as follows:       ● 50,000,000
shares upon execution of the Memorandum at share price of $0.0015 per share with
Democratique’s standard 2 year vesting period, where the shares shall vest on a
quarterly basis with 6,250,000 shares vesting per period.         ● $100,000
Democratique shares upon achievement of $1 million in annual gross revenues and
the shares shall be valued at the then current trading price.         ● An
additional $100,000 shares upon achievement of $2 million in annual gross
revenues the shares shall be valued at the then current trading price.

 

confidential2

 

 

   [image_001.jpg]

 

ACKNOWLEDGED AND ACCEPTED BY:

 

  /s/ Gordon McDougall     /s/ Angie Daza By: Gordon McDougall   By: Angie Daza
For: Bitzio, Inc. d/b/a Democratique   For: Cleo vii Dated:     Dated: 2/11/14

 

confidential3

 

 